Fi" in this mf°"mati°" t° identify y°“" case: Check one box only as directed in this form and in

 

Form 122A-1Supp:

 

Debtori AMBER SHOUSE

l"ir:i! Nl\rrio Midr!n Narria La'li Ni:m_rl

af 12 1. There is no presumption of abuse.
Debtor2 _

(Sp°use- illi|ing> FirSiNam° Midd'eNa"\e El 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

united states edni<rdprdy conn rditne; NORTHERN D'STR'C§€EWA li/ledns rest calculation (Ofridial Form 122A-2').
le »WSC>

Case number [;l 3. The l\/leans Test does not apply now because of
l"k"°Wnl qualified military service but it could apply later.

ill\ 262019

`I\"Il ¢'l\

 

 

 

uPTCY COURT E check if this is an amended filing
CE‘SA‘NK‘R'D, CP.!_!FOENlA

\»\..J n

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed. attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known)'. if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military servicel complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

m Calcu|ate Your Current Monthly lncome

1. What is your marital and filing status? Check one only.

g Not married. Fill out Co|umn A, lines 2-11.
Cl Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

n Married and your spouse is NOT filing with you. You and your spouse are:
[;l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Column Al lines 2-11; do not fill out Co|umn B. By checking this box, you declare
under. penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly lncome that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example. if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the_ space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, saiary, tips, bonuses, overtime, and commissions 0 00
(before all payroll deductions). $_`_~ $

3. A|imony and maintenance payments. Do not include payments from a spouse if 0 00
Column B is filled in. $__'_ 5

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your househo|d, your dependents. parentsl
and roommates. include regular contributions from a spouse only if Column B is not 0 00
filled in. Do not include payments you listed on line 3. $__'_ $

5. Net income from operating a business. profession, Debtor1 Debt°rz

 

or farm 1 48
Gross receipts (before all deductions) $l_g'_ $__
Ordinary and necessary operating expenses - $ 500.00 - $
Net monthly income from a business, professionl or farm $ 919.48 $ ::|:y.) 5 919.48 $

6. Net income from rental and other real property Debt&rb Debtor 2
Gross receipts (before all deductions) $_-__0 $__
Ordinary and necessary operating expenses - $_O__Q_O - $
Net monthly income from rental or other real property $ O_OO $ :::’y_) $ O_()O

7. lnterest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case: 18-42750 Doc# 24 Filed: 03/26/19 Entered: 03/27/19 08:10:47 Page 1 of 2

 

. \"_
Debtor 1 J-\(\{\`!; l §_____( ",i\\ \i`__'~j`___"' -. . \g__

 

Flrst.l'h\rrm b Mldd'\lNLullu Lnst ll d

8. Unemp|oyment compensation

Foryou 5
Foryourspouse...................._._.........................__._.._.._..._..... $

benefit under the Social Securlty Act.

 

 

Total amounts from separate pages, if any.

 

m Determine Whether the Means Test App|ies to You

l\/lultiply by 12 (the number of months in a year).

 

Fill in the number of people in your househo|d. \ 1

Fill in the median family income for your state and size of household

To find a list of applicable median income amounts go online using the hink specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk' s office.

14. How do the lines compare?

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. insteadl list it here: ...............................

9. Pension or retirement income. Do not include any amount received that was a

10. income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessaryl list other sources on a separate page and put the total below.

11. Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Co|umn B.

12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy yourtotal current monthly income from line 11.
12b. The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. `CA

Case number iirlinnwni

Column A Column B
Debtor1 Debtor 2 or
non-filing spouse
5 0.00 $

s 0.00 $

s 0.00
+s +$
` $ 919.48 +I $ 0.00`

 

- Li§;'§l \ O

 

 

 

= $ 919.48

Total current
monthly income

 

 

 

Copyline11here, l $ 919_._§ ]
x 12
12b.| $ 1103;3 26 |
_13_ $ 54787.00

 

 

 

14a. a Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.

` 14b. Cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2_

Go to Part 3 and fill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

Date t "i-)'{ ¢‘3!;'- _-/¢`JL:\'\ El

` Signature of Debtor1
| MM’l' DL`.' iY¥Y‘r’

lf you checked line 14a, do NOT fill out or file Form 122A-2.

Offlcial Form 122A-1

 

if you checked line 14b, fill out Form 122A-2 and file it with this form.

Signature of Debtor 2

Date

iilllvl/ DD lYYYY'

Chapter 7 Statement of Your Current Monthly income

page 2

Case: 18-42750 Doc# 24 Filed: 03/26/19 Entered: 03/27/19 08:10:47 Page 2 of 2

 

 

